DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 
Response to Amendment
The amendments to Claim 1 in the submission filed 1/4/2022 are acknowledged and accepted.
In view of the amendments to the claims, rejection under 35 U.S.C. 112(b)  is modified.
Pending Claims are 1-7,9-26. Claims 13-23,25-26 were withdrawn in response to a previous restriction action. Claim 8 was canceled previously.
Claims 1-7,9-12,24 will be examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/4/2022, with respect to the rejection(s) of claim(s) 1-7,9-12,24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tremblay et al.
Claims 1-7,9-12,24 are rejected as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, as best understood, is/are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites “in which a portion of a hologram is illuminated at a first angle with respect to the second imaging system and in which the portion of the hologram is illuminated at a second angle with respect to the first imaging system”. It is not clear how the angle with which the first imaging system is arranged with respect to the holographic element is the same as the angle at which the imaging system illuminates the holographic element. Similarly, it is not clear how the second angle or angle with illuminating angle on the holographic element is very different from the physical angular tilt of the imaging system with respect to the holographic element. For the purpose of examination, the first angle is taken to be different from the angles at which the first imaging system illuminates the holographic element and the second angle is taken to be different from the angles at which the second imaging system illuminates the holographic element.
	Claim 24 recites “first and second imaging systems” in line 1, “a portion of  a hologram” in line 4, “at a first angle “ in lines 4-5, “ at a second angle” in line 6. There is sufficient antecedent basis for these limitations. Examiner suggests --the first and second imaging systems--, --the portion of the hologram--, --at the first illumination angle—and –at the second illumination angle--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-2,4-6,11-12,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (EP 3 296 797 A1, hereafter Tremblay) in view of Morishima et al (US 5,589,956A, of record).

Regarding Claim 1, Tremblay teaches (fig 2A-B,22A-B) device for data projection (heads up display or head worn display, HUD, HWD, col 19, p98, lines 49-54), comprising: 
a holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4) to be arranged by a carrier (lens of glasses 101, p100, lines 16-17), 
the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4)  configured to be angle-selective (volume holograms exhibit selectivity for one wavelength and angle of incidence, col 21,  p102, lines 31-38) and 
containing volume holograms (multiplexing of holographic element, volume holographic elements, col 21, p102, lines 28-35, angle multiplexed hologram, col 32, p114, lines 24-36) 
for first and second imaging systems (two scanning mirrors 2201,2202, p114, lines 24-35), the volume holograms  (volume holographic elements, col 21, p102, lines 28-35) generated by direct laser modulation (multiplexing of holographic element, volume holographic elements, col 21, p102, lines 28-35, multiplexing is performed by 
and an imaging device (two scanning mirrors 2201,2202, p114, lines 24-35) which is adapted and arranged to reflect light (scanning mirror 205 which scans light beams intensity modulated with digital image, p102, lines 48-51)  corresponding to data (digital image) to be projected, to the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4), wherein the holographic element  (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4) is adapted to direct light received by the imaging device  (two scanning mirrors 2201,2202, p114, lines 24-35)  to a viewing site (user’s eye);
the first imaging system (scanning mirror 2201, p114, lines 24-35)  illuminating a portion of a hologram (volume hologram which is part of HOE 204) at a first illumination angle (two different angles, p114, lines 24-30, angle subtended by light from 2201) in an overlapping manner with respect to the second imaging system ( scanning mirror 2202, p114, lines 24-35)  , 
the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4) to generate  a first intermediate image (image generated by beam 2203, similar to image 401, fig 4A, col 22, p103, lines 26-30) of at least two intermediate images (images generated by beams 2203 and 2204, similar to images 401,402,  fig 4A, col 22, p103, lines 26-30) by direct laser modulation (light source for light incident on scanner 2201 has wavelength that a volume hologram on 204 is sensitive to, volume holograms are angle multiplexed on 204, multiplexing is 
the second imaging system (scanning mirror 2202, p114, lines 24-35)   illuminating the portion of the hologram (volume hologram which is part of HOE 204) at a second illumination angle (two different angles, p114, lines 24-30, angle subtended by light from 2202) in an overlapping manner with respect to the first imaging system (scanning mirror 2201, p114, lines 24-35) , 
the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4)  to generate a second intermediate image (image generated by beam 2204, similar to image 402, fig 4A, col 22, p103, lines 26-30) of the at least two intermediate images (images generated by beams 2203 and 2204, images 401,402,  fig 4A, col 22, p103, lines 26-30) by direct laser modulation (light source for light incident on scanner 2202 has wavelength that a volume hologram on 204 is sensitive to, volume holograms are angle multiplexed on 204, multiplexing is performed by laser modulation of holographic media, angle multiplexed hologram, col 32, p114, lines 24-36); and 
the first intermediate image (image generated by beam 2203, similar to image 401, fig 4A, col 22, p103, lines 26-30) and the second intermediate image (image generated by beam 2204, similar to image 402, fig 4A, col 22, p103, lines 26-30) are observable next to each other to increase the size of an eyebox (multiple exit pupils, large effective eyebox, p102, lines 19-28, two separated exit pupils, p114, lines 24-35).
However Tremblay does not teach
an imaging device adapted o transmit light to the holographic element; and 

Tremblay and Morishima are related as holographic elements associated with imaging devices.
Morishima teaches (fig 17-19),
an imaging device (image display elements 73, 74, col 14, lines 4-8)  adapted to transmit light (image display elements 73,74 are transmitting light as in fig 17) to the holographic element (HOE 78); and
wherein the imaging device (image display elements 73, 74, col 14, lines 4-8) comprises the first imaging system (image display element 73) arranged at a first angle (line on which image display elements 73 and 74 are placed is not parallel to line on which HOE 78 is placed and hence the image display elements 73 and 74 make different angles to the HOE 78, image display element 73 is taken to make a first angle with HOE 78) with respect to the holographic element (HOE 78), and
the second imaging system (image display element 74) arranged at a second angle (line on which image display elements 73 and 74 are placed is not parallel to line on which HOE 78 is placed and hence the image display elements 73 and 74 make different angles to the HOE 78, image display element 74 is taken to make a second angle with HOE 78) with respect to the holographic element (HOE 78), (Tremblay’s scanning mirrors scan light beams which are intensity modulated with digital image, p102, lines 48-51 and hence function as imaging devices, similar to Morishima’s 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay  to include the teachings of Morishima such that  an imaging device adapted o transmit light to the holographic element;  and the first imaging system arranged at a first angle with respect to the holographic element, and the second imaging system arranged at a second  angle with respect to the holographic element for the purpose of  providing a high definition image and light beams from plurality of displays as continuous single image information (col 2, lines 50-58).  

Regarding Claim 2,  Tremblay-Morishima teaches the device as claimed in claim 1, wherein the device (heads up display or head worn display, HUD, HWD, col 19, p98, lines 49-54, Tremblay)  is adapted to represent a three-dimensional object (augmented reality with three dimensional information, col 37, lines 11-17). 	

Regarding Claim 4,  Tremblay-Morishima teaches the device as claimed in claim 1.
	 wherein the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4, Tremblay) is adapted for forming the first and second intermediate image  (images generated by beams 2203 and 2204, similar to images 401,402,  fig 4A, col 22, p103, lines 26-30) provided by the imaging device (two scanning mirrors 2201,2202, p114, lines 24-35) that are viewable from the viewing site (user eye).  

Regarding Claim 5, Tremblay-Morishima teaches the device as claimed in claim 4.
However Morishima in embodiment of Fig. 17-19 does not teach
wherein one of the at least two intermediate images comprises a real image.
Tremblay- embodiment of fig 17-19 of Morishima and embodiment of Fig.25 of Morishima are related as intermediate images.
embodiment of Fig. 25 of Morishima teaches (fig 25),
wherein one of the at least two intermediate images (two images are synthesized on an intermediate image plane 91, col 15, lines 55-60) comprises a real image (spatial image of a real image is synthesized on the intermediate imaging plane 91, col 15, lines 62-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay- embodiment of Fig. 17-19 of Morishima to include the teachings of embodiment of Fig. 25 of Morishima such that one of the at least two intermediate images comprises a real image for the purpose of observer recognizing a high definition synthesized image (col 15, lines 62-67).

Regarding Claim 6,  Tremblay-Morishima teaches the device as claimed in claim 4, wherein at least one of the at least two intermediate images (images generated by beams 2203 and 2204, similar to images 401,402,  fig 4A, col 22, p103, lines 26-30, Tremblay) comprises a virtual image (images 401,402 are virtual, also virtual images, p1, lines 1-4).  

Regarding Claim 11, Tremblay-Morishima teach the device as claimed in claim 4.
However Tremblay in embodiment of Fig. 22-Morishima does not teach
wherein the holographic element is adapted to generate a first intermediate image of the at least two intermediate images on the basis of a first group of wavelengths, and a second intermediate image of the at least two intermediate images on the basis of a second group of wavelengths, which differ from the wavelengths of the first group.
embodiment of Fig. 22 of Tremblay-Morishima and embodiment of Fig. 3A-B,8 of Tremblay are related as HUD and display content.
embodiment of Fig. 3A-B,8 of Tremblay teaches 
wherein the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4)   is adapted to generate a first intermediate image (diffracted light 208 forming a virtual image, p102, lines 45-55, such as image 401 in fig 4A, p103, lines 26-30) of the at least two intermediate images on the basis of a first group of wavelengths (two light beams 206 and 301 of different wavelengths, p102, lines 45-48), and a second intermediate image (diffracted light 303 forming a virtual image, p102, lines 45-55, such as image 402 in fig 4A, p103, lines 26-30) of the at least two intermediate images (diffracted light 208,303 forming a virtual images, p102, lines 45-55, such as images 401,402 in fig 4A, p103, lines 26-30) on the basis of a second group of wavelengths (two light beams 206 and 301 of different wavelengths, p102, lines 45-48), which differ from the wavelengths of the first group.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of Fig. 22 of 

Regarding Claim 12, Tremblay-Morishima teach the device as claimed in claim 4, wherein the first imaging system and the second imaging system (two scanning mirrors 2201,2202, p114, lines 24-35, Tremblay) are arranged at different sites (scanning mirrors 2201 and 2202 are spaced apart and hence are at different sites).

Regarding Claim 24,  Tremblay-Morishima teaches the method for operating a device as claimed in claim 1, comprising: 
illuminating the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4)  of the device in an overlapping manner with respect to first and second imaging systems (two scanning mirrors 2201,2202, p114, lines 24-35, Tremblay), in which a portion of a hologram (volume hologram which is part of HOE 204) is illuminated at a first angle (two different angles, p114, lines 24-30, angle subtended by light from 2201) with respect to the second imaging system (scanning mirror 2202, p114, lines 24-35, Tremblay)) and in .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (EP3 296 797 A1, hereafter Tremblay) in view of Morishima et al (US 5,589,956A, of record)  as applied to Claim 4 and further in view of  Futterer et al (US 2013/0222384 A1, hereafter Futterer).

Regarding Claim 3,  Tremblay-Morishima teaches the device as claimed in claim 2. 
	However Tremblay-Morishima do not teach wherein the imaging device comprises an amplitude modulator and a phase modulator for generating three-dimensional images.
Tremblay-Morishima and Futterer are related as head up displays with projected objects.
Futterer teaches (Fig 12b),

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay-Morishima to include the teachings of Futterer such that wherein the imaging device comprises an amplitude modulator and a phase modulator for generating three-dimensional images for the purpose of utilizing a  display device with no demand for size and weight used for 3D data sets viewed without fatigue for long periods, p6, lines 8-17).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tremblay et al (EP3 296 797 A1, hereafter Tremblay) in view of Morishima et al (US 5,589,956A, of record) as applied to Claim 4 and further in view of  Piehler et al (US 2014/0247433 A1, of record).

Regarding Claim 7, Tremblay-Morishima teaches the device as claimed in claim 4.
However Tremblay-Morishima does not teach a distance of at least one of the at least two intermediate images from the viewing site is at least 2 m.
Tremblay-Morishima and Piehler are related as intermediate image and viewing site.

a distance of the intermediate image (intermediate image, para 46, lines 5-10) from the viewing site (observer) is at least 2 m (greater than or equal to 2m, para 46, lines 6-10).22.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay-Morishima to include the teachings of Piehler such that a distance of at least one of the at least two intermediate images from the viewing site is at least 2m for the purpose of displaying images at distance from the viewer that do not require accommodation times when the viewer changes field of view from outdoor scene to the display contents (para 21, lines 6-10).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (EP3 296 797 A1, hereafter Tremblay) in view of Morishima et al (US 5,589,956A, of record)  as applied to Claim 4 and further in view of  Brandt et al (US 7,936,489 B2, of record).


Regarding Claim 9, Tremblay-Morishima teach the device as claimed in claim 4, 
However Tremblay-Morishima do not teach wherein the at least two 2Attorney Docket No.: 79758.25 intermediate images are arranged at different distance from the holographic element.

Brandt teaches (Fig 1),
wherein the at least two 2Attorney Docket No.: 79758.25 intermediate images (projected objects 3,4, col 2, lines 19-27) are arranged at different distance (objects 3,4 are at different distance from diffractive unit 6) from the holographic element (holographic diffractive unit 6, col 3, lines 4-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay-Morishima to include the teachings of Brandt such that the at least two 2Attorney Docket No.: 79758.25 intermediate images are arranged at different distance from the holographic element for the purpose of utilizing an improved scheme for projecting different sets of data at the same time, (col 1, lines 27-29).

Regarding Claim 10, Tremblay-Morishima teach the device as claimed in claim 4, 
However Tremblay-Morishima do not teach wherein each of the at least two intermediate images are viewable from different viewing sites.  
Tremblay-Morishima and Brandt are related as head up displays with projected objects.
Brandt teaches (Fig 1),
wherein each of the at least two 2Attorney Docket No.: 79758.25 intermediate images (projected objects 3,4, col 2, lines 19-27) are viewable from different viewing sites (projected objects can be seen by other persons and hence it means from different viewing sites in the vehicle, col 3, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay-Morishima to include the teachings of Brandt such that wherein each of the at least two intermediate images are viewable from different viewing sites for the purpose of utilizing an improved scheme for projecting different sets of data at the same time, (col 1, lines 27-29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









JVD
Jyotsna V DabbiExaminer, Art Unit 2872     						2/22/2022

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872